Citation Nr: 1531527	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-33 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent prior to March 12, 2015, and in excess of 50 percent from that date, for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that granted service connection for PTSD, rated 10 percent, effective May 29, 2008 (date of claim); and denied service connection for bilateral hearing loss, tinnitus, hypertension, and a bilateral knee disability.  The Veteran expressed disagreement with the denial of his service connection claims and also disagreed with the rating assigned for his service-connected PTSD; he did not disagree with the effective date assigned.

In a November 2009 rating decision, the RO increased the initial disability rating assigned for the Veteran's service-connected PTSD to 30 percent (also effective May 29, 2008).  An April 2015 rating decision again increased the rating for the Veteran's PTSD to 50 percent, effective March 12, 2015 (date of a VA examination).  The Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In March 2010, the RO issued a rating decision that granted service connection for degenerative joint disease of the right and left knees, and service connection for right knee instability.  Each disability was assigned a 10 percent initial disability rating, effective October 30, 2007 (date of claim).  The Veteran did not appeal either the initial disability ratings or effective dates assigned; therefore, the claims seeking service connection for a bilateral knee disability are resolved and no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).  In a June 2015 correspondence, the Veteran's representative argued that the Veteran's knee disabilities should have been awarded a temporary total evaluation and higher initial disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The representative further argued that the Board should address these increased rating claims in the first instance without referring or remanding the issues to the RO because they are "inextricably intertwined" with the PTSD issue on appeal.  Although there is medical evidence to suggest that PTSD may be etiologically linked to arthritis, this does not render the matters of the ratings assignable to the Veteran's PTSD and knee disabilities as inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (199) (explaining that two claims are inextricably intertwined where a decision on one issue could have a "significant impact" upon another).  Furthermore, as noted, the Veteran did not appeal the November 2009 rating decision and thus the Board does not have jurisdiction to address the bilateral knee claims in the first instance.  

Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014) (to be codified at 38 C.F.R. § 3.155(a)).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  In light of the foregoing, the Veteran's claim for an increased rating for his right and left knees are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).

Similarly, in the June 2015 correspondence, the Veteran's representative makes arguments related to the Veteran's hypertension claim and states that "[e]ven though the veteran dropped his hypertension appeal, he did not renounce the claim," suggesting that this issue is also before the Board for adjudication.  A review of the record shows, however, that after expressing disagreement with the January 2009 rating decision, which denied service connection for hypertension, the RO issued a statement of the case (SOC) addressing that matter (among others).  In response, the Veteran filed an August 2009 VA Form 9, substantive appeal, in which he expressly indicated that he was no longer pursuing his appeal as to hypertension.  See DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  Accordingly, the Board declines to exercise jurisdiction over the issue of entitlement to service connection for hypertension and instead refers it to the AOJ for clarification as to the Veteran's intent regarding this claim, and any appropriate action.  38 C.F.R. § 19.9(b) (2014).

Finally, an April 2015 statement from the Veteran appears to raise the issues of entitlement to increased ratings for the his service-connected diabetes mellitus, Type II, and peripheral neuropathy of the bilateral upper and lower extremities, while the June 2015 correspondence from the Veteran's representative appears to raise the issue of entitlement to service connection for a back disability.  As both of these statements were received after March 24, 2015, for the reasons explained above, the Board construes such communications to be a request for an application for benefits under 38 C.F.R. § 3.150(a), and refers such matters to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board notes additionally that in the Veteran's August 2009 VA Form 9, substantive appeal, he requested initially a hearing before the Board.  However, in a statement received in September 2011, he withdrew that request and asked that his case be forwarded to the Board without further delay.  Accordingly, his hearing request is deemed withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1. Throughout prior to March 12, 2015, the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas was not shown.  

2. From March 12, 2015, the Veteran's PTSD has been manifested by symptoms no greater than occupational and social impairment with reduced reliability and productivity; symptoms of productive of occupational and social impairment with deficiencies in most areas are not shown.  


CONCLUSIONS OF LAW

1. For the appeal period prior to March 12, 2015, the criteria for a 50 percent initial rating (but no higher) for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2014).

2. For the appeal period from March 12, 2015, the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA has complied with its duty to notify.  38 U.S.C.A. § 5103.  Since the January 2009 rating decision on appeal granted service connection for PTSD and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A July 2009 SOC provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter, while November 2009, June 2012, and April 2015 supplemental SOCs (SSOCs) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record, and he has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including obtaining the Veteran's VA treatment records and Vet Center records.  Neither the Veteran nor the record has identified any evidence that remains outstanding.

The RO arranged for VA examinations in August 2008 and March 2015.  The examiners completed all necessary testing, examined the Veteran, and described the impact of his PTSD.  Therefore, the examinations were adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B. Legal Criteria, Factual Background, and Analysis

The January 2009 rating decision that is on appeal granted the Veteran's claim of entitlement to service connection for PTSD, evaluated as 10 percent disabling, effective May 29, 2008.  An interim November 2009 rating decision granted an increased rating of 30 percent for the Veteran's PTSD, also effective May 29, 2008, while an April 2015 rating decision granted a still higher rating of 50 percent, effective March 12, 2015.  As discussed in the Introduction, both stages of the appeal are for consideration herein.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under these criteria, a 30 percent rating is warranted where the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.
After evaluating the evidence of record, the Board resolves any reasonable doubt in the Veteran's favor for the period prior to March 12, 2015, and concludes that he is entitled to a 50 percent rating (but no higher) for this period, since the record reflects that he experienced occupational and social impairment with reduced reliability and productivity.  From March 12, 2015, the Board concludes that the Veteran is not entitled to a rating in excess of 50 percent, as his PTSD symptoms have not resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood during this time.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.130, Diagnostic Code 9411.

Specifically, the record reflects that in March 2008, the Veteran sought assistance from the Chico Vet Center.  During his initial intake, he indicated that he suffered from nightmares and intrusive thoughts related to his service; tried hard to not think about his military experiences or avoided situations that reminded him of them; and felt numb or detached from others.  He further indicated that the bulk of his symptoms were moderate in severity.  On mental status evaluation, the Veteran was noted to be neat, friendly and cooperative, with appropriate speech.  He also displayed average intelligence and was oriented to time, place and person.  His memory function and affect were normal and appropriate, respectively, and he appeared relaxed and at ease.  The Veteran denied delusions, disorganized thinking, hallucinations, and suicidal or homicidal thoughts, but admitted to sleep disturbances.  The clinician's assessment was that the Veteran suffered from symptoms of PTSD, and specifically intrusive thoughts, avoidant behaviors, and problems with angry, emotional outbursts.  In April and July 2008, the Veteran continued to receive individual therapy.  On each occasion, the Veteran complained of nightmares and intrusive thoughts, with the Veteran reporting one particular incident in July 2008 where he yelled at an elderly lady after overhearing her tell someone that she had just returned from a vacation in Vietnam and described the Hanoi Hilton as really nice.  

May 2008 to April 2015 VA treatment records show that in May 2008, the Veteran presented to the VA medical center to establish himself as a patient.  He reported that he was already receiving treatment for his PTSD, and indicated that he suffered from nightmares, displayed avoidant behaviors, and was often guarded and easily startled, while feeling numb and detached from others.  There are no further interim reports of treatment for the Veteran's PTSD; however, in January 2013, he reported during a preventative medicine risk assessment that he experienced nightmares, avoidant behaviors, and was guarded/easily startled.  He denied feeling numb and detached, and also denied having suicidal thoughts during a PTSD screen.

In August 2008, the Veteran presented for a VA examination to determine whether he had a psychiatric disability as a result of his combat service.  His claims file was not reviewed, but the examiner interviewed the Veteran and conducted a mental health examination.  During this examination, the examiner found that the Veteran endorsed intrusive thoughts about his military service, which he tolerated fairly well; had certain triggers that reminded him of his service in Vietnam and made him physically ill at times; experienced anger and irritability whenever he heard Vietnamese people speaking the language; and tended to avoid thoughts and conversations about his Vietnam service.  The Veteran also admitted to being irritable at times with occasional outbursts of anger, having nightmares and sleep disturbances related to his combat in Vietnam, and being constantly on guard when he was in public.  The examiner further stated that there appeared to be "some degree of clinically significant distress in [the] veteran," but noted that he appeared to be able to minimize the impact of his Vietnam service through the strength of his support system.  

On mental status examination, the examiner found that the Veteran was alert, casually dressed and groomed, with normal speech and movement.  His mood varied between being mildly dysthymic at times and near euthymic at others.  There were no perceptual abnormalities evident during the examination; the Veteran's thinking was linear and goal-directed, and there were no delusional content, suicidal or homicidal ideation.  He was oriented in all spheres, displayed grossly intact memory, and did not have any panic attacks, obsessive behavior, or impaired impulse control during the examination.  PTSD was diagnosed, and a global assessment of functioning (GAF) score of 60-65 was assessed.

In April 2009, the Veteran was assessed by a private psychologist, J.J., Ph.D.  On mental status examination, the Veteran was casually dressed with appropriate personal hygiene.  His affect was generally flattened and subdued.  His speech was clear and coherent.  He was oriented in all spheres, and his associations were logical and orderly.  There was no evidence of thought disorder or delusional systematization.  Auditory and visual hallucinations were also not noted, and the Veteran's insight and judgment abilities appeared intact.  His mood appeared depressed and he described difficulty with anxiety and panic symptoms.  He did not have any suicidal thoughts and his memory appeared within normal limits.  Based on his interview of the Veteran, it was the private psychologist's impression that the Veteran suffered from stress related to his combat experiences in service.  He described intrusive thoughts about his Vietnam service, had flashbacks of his experiences, and described difficulty with affect regulation, including depressed mood, anxiety, and panic symptoms.  He also had difficulty with vegetative symptoms and obsessive thinking.  He experienced an elevated startled response and tended to be hyperalert and hypervigilant about his surroundings.  He also had episodes of anger and irritability, and had indicated that his distress over his military experiences had significantly impacted his work and intimate relationships.  The private psychologist assigned a GAF score of 50-55.

On March 2015 VA examination, the Veteran suffered from the following symptoms related to his PTSD: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impaired judgment, and disturbances of motivation and mood.  He also indicated he had problems with crowds.  Based on the foregoing, the examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The examiner further noted that unlike the examiner who had conducted the August 2008 VA examination, he had reviewed the Veteran's claims file and it was his opinion that "this result[ed] in an assessment of greater occupational and social impairment than what was made in the prior examination."

As was indicated earlier, the Veteran is currently assigned a 30 percent rating for his PTSD prior to March 12, 2015, and a 50 percent rating from that date.  The 50 percent rating was assigned based on the findings reported during the March 2015 VA examination.  After considering the evidence of record under the laws and regulations as set forth above, the Board finds that for the period prior to March 12, 2015, the Veteran's PTSD also warrants a 50 percent rating.  In particular, his symptoms throughout the appeal period have been manifested chiefly by nightmares and chronic sleep impairment; intrusive thoughts; avoidant, guarded, and suspicious behaviors; and anger and irritability with the occasional outburst, all of which have resulted in occupational and social impairment with reduced reliability and productive.  Even more significantly, these symptoms were as frequent and severe prior to March 12, 2015, as they were on the date of that VA examination.  Notably, although the Veteran was assigned a 30 percent rating for his PTSD based on reports from the August 2008 VA examination and the April 2009 private assessment, the March 2015 VA examiner noted that unlike the August 2008 VA examiner, he had reviewed the claims file and this "result[ed] in an assessment of greater occupational and social impairment than what was made in the prior examination."  Such a statement suggests that the Veteran's PTSD symptoms were, indeed, more severe than what was reported at the time of the August 2008 VA examination and are more consistent with what was reported during the March 2015 VA examination.  

The Board has further, determined, however that the Veteran's PTSD has not warranted a rating in excess of 50 percent for any portion of the period on appeal, including from March 12, 2015.  Specifically, the Veteran has consistently denied suicidal ideation; has never displayed speech that is intermittently illogical, obscure, or irrelevant; and has never neglected his personal appearance or hygiene.  He also does not endorse obsessional rituals that interfere with routine activities, and in fact, is shown to have been continuing his self-employment as a rice farmer throughout the appeal period.  He does occasionally display impaired impulse control, such as when he has lashed out at others in public, and his wife indicated in an August 2009 statement that they have encountered problems in their marriage due to the Veteran's PTSD symptoms.  However, even considering these factors, the record as a whole does not show that the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, so as to warrant the next higher rating of 70 percent.

The Board acknowledges the Veteran's argument that he warrants a higher rating based on his GAF scores, and notes that his GAF scores have ranged from 50-65.  
GAF scores in this range are consistent with mild to serious impairment in social and occupational functioning and are reflective of social and occupational impairment most congruent with a 50 percent rating, rather than a 70 percent rating. See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 46-47 (4th ed. 1994).

The Board has also considered the statements of the Veteran, his wife, and his friend, D.J.R., regarding the severity of the Veteran's PTSD, and acknowledges that they are competent to report the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran, his wife, and friend do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of the Veteran's service-connected PTSD.

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the Veteran's PTSD symptoms have been consistent with a 50 percent rating for the entire relevant time period here on appeal.  As was previously discussed, the Veteran's PTSD symptoms have been consistent in frequency and severity throughout the appeal period, and the record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Moreover, as was also explained above, symptoms warranting a 70 percent rating have not been shown.  Accordingly, staged ratings are not warranted and the 50 percent rating that is now assigned for the entire period here on appeal is appropriate.  

In short, although the Veteran's PTSD is productive of occupational and social impairment consistent with a 50 percent rating, the criteria for a higher 70 percent rating have not been shown.

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

As discussed in detail above, the Veteran's PTSD primarily involves symptoms of nightmares and chronic sleep impairment; intrusive thoughts; avoidant, guarded, and suspicious behaviors; and anger and irritability with the occasional outburst.  Diagnostic Code 9411 contemplates these symptoms.  Further, 38 C.F.R. § 4.130 presents examples of symptoms, and in considering the Veteran's claim, the Board has considered all of his symptoms, not just those listed in the rating criteria, as well as his overall level of impairment.  See Mauerhan, 16 Vet. App. at 442.  Hence, the rating criteria reasonably describe the Veteran's disability as they provide a suggested list of symptoms but include all psychiatric symptoms that contribute to the Veteran's level of impairment.  In summary, there is no indication in the record that the average industrial impairment from PTSD would be in excess of that contemplated by the rating provided by Diagnostic Code 9411.  The Veteran's disability picture is not shown to be exceptional or unusual.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, as the record shows that the Veteran has been continuously employed throughout the appeal period, the matter of entitlement to a total disability individual unemployability rating is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In summary, the Board has considered the benefit of the doubt rule and is granting an initial 50 percent rating for the period prior to March 12, 2015, based on its application; however, a preponderance of the evidence is against a finding that the Veteran is entitled to an even higher 70 percent rating for his service-connected PTSD for any portion of the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 .


ORDER

An initial rating of 50 percent (but no higher) for PTSD prior to March 12, 2015, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

An initial rating in excess of 50 percent for PTSD from March 12, 2015, is denied.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus, and asserts that these disabilities are directly related to his combat service.  He was afforded a VA examination in February 2008 with a supplemental opinion obtained in July 2008.  However, upon review of the opinions rendered, the Board finds that an additional opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that when VA undertakes to provide an examination, it must provide an adequate one).

Regarding the Veteran's bilateral hearing loss claim, in opining that this disability was less likely than not due to his military noise exposure, the examiner explained that there was no significant change when comparing the Veteran's audiograms at service entrance and separation.  The examiner further discussed several studies in which it was indicated that hazardous noise exposure had an immediate effect on hearing, was not progressive or cumulative, and did not have a delayed onset.  However, in the Veteran's representative's June 2005 written argument, he identified a more recent study which suggests that hearing loss can progress after exposure to acoustic trauma.  The United States Court of Appeals for Veterans Claims has also recognized that even when a hearing loss disability is not established at separation from service, it may be established later "by submitting evidence that the current disability is causally related to service."  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Furthermore, in a September 2011 statement, the Veteran provided additional details regarding his noise exposure in service.  Specifically, he states he threw hand grenades with his left hand which resulted in major explosions.  In light of the conflicting medical information as well as the additional information from the Veteran that was not previously considered, the Board finds that another medical opinion is required.

Regarding the Veteran's tinnitus claim, the examiner stated that because tinnitus was not documented in the Veteran's service treatment records, she could not connect the disability to his military service without resorting to mere speculation.  She further stated that "[t]innitus [was] a symptom, not a disease," and that it could also be attributed to a variety of other factors, including noise exposure.  In this regard, the Board notes that VA recognizes tinnitus as a disability capable of compensation if determined to be related to a veteran's service, and is thus distinguishable from a symptom.  Furthermore, a disability need not be recorded in a service treatment record before it is capable of being related to service.  

Accordingly, the case is REMANDED for the following action:

1. 	The AOJ should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all VA and non-VA healthcare providers who have treated him for his bilateral hearing loss disability and tinnitus.  After receiving this information and any necessary releases, contact the named healthcare providers and obtain copies of the related treatment records which are not already in the claims folder.

2. 	Thereafter, schedule the Veteran for a VA audiological evaluation to determine the nature and etiology of his current hearing loss disability and tinnitus.  All indicated studies must be accomplished, and the examiner is to be provided access to a copy of this remand, as well as the Veteran's VBMS and Virtual VA claims file.  After reviewing the record and an examination of the Veteran, the examiner is asked to opine as to whether it as at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current hearing loss disability and/or tinnitus is related to his in-service combat noise exposure.

A complete rationale for any opinion offered must be provided, and the examiner should specifically discuss the conflicting studies identified by the VA examiner in her July 2008 supplemental opinion and by the Veteran's representative in his June 2015 correspondence.  If the examiner is unable to provide any of the request opinions, he or she must provide an explanation for why that opinion cannot be provided.

3. 	After completing any additional development necessary to comply with the requests of this remand, readjudicate the clams of service connection for bilateral hearing loss and tinnitus.  If any benefit sought remains denied, issue an SSOC and provide the Veteran and his representative the requisite period of time to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


